THE       ATTORNEY                        GENERAL
                                                    OF    TEXAS


ATrsDRA‘xx      ~mi~~:IIAlr                              September         9, 1963




             Dr. George Beto, Director                               Opinion No. C-133
             Texas Department  of Corr,ec-
             tions                                                   Re:    Whether the Texas Depart-
             Huntsville, Texas                                              ment of Corrections    could
                                                                            include advertisements     of
                                                                            breweries   in the souvenir
                                                                            programs   inlconnection   with
             Dear       Dr.     Beto:                                       its Annual Prison Rodeo.

                                 Your letter   requesting    an opinion of this office,        reads   as
             follows :

                                          “The Texas Department   of Corrections
                                 will present the 32nd Annual Prison Rodeo this
                                 year.  Each year, there have been souvenir pro-
                                 grams which have been sold to fans who attend
                                 the Rodeo.   I am enclosing a copy of last year’s
                                 program.

                                           “The Rodeo nets approximately     $100,000
                                 each year and this money is used for various re-
                                 habilitative  services  such as education, vocational
                                 education, religion,   recreation, welfare,   etc.

                                          “In the past, we have not accepted adver-
                                 tisements   from breweries.     As you probably know,
                                 Walker County is dry. We would appreciate       a rul-
                                 ing as to whether we could include advertisements
                                 of breweries    in the souvenir program.”

             Article          667-24a,   Vernon’s    Penal   Code,     reads     in part as follows:

                                         “1. The term ‘outdoor advertising’ as
                                 used herein shall mean any sign bearing any
                                 words, marks, description    or other device and
                                 used to advertise the alcoholic  beverage busi-
                                 ness of any person engaged in the manufacture,




                                                             -660-
Dr.   George    Deto,   Page   2   (No.   C-133)



               sale, or distribution  of alcoholic beverages,
               or in the advertisement    of any beverage      con-
               taining alcohol in excess of one-half of one
               per cent (l/Z of 1%) by volume, when such
               sign is displayed anywhere outside the walls
               or enclosure   of any building or structure where
               there exists a license or permit to sell alco-
               holic beverages.    The term    ‘outdoor advertis-
               ing’ shall not be inclusive of any advertising
               appearing on radio or television,       or in any
               public vehicular conveyances      for hire, or in
               a newspaper,    magazine  or ‘other literary publi-
               cation published periodically.     . . . (Emphasis
               supplied)

                        “2. All outdoor advertising          as herein
               defined is hereby prohibited except          as herein
               expressly   provided: . . . . ‘I

             The Act does not define the words     “magazine,”  “literary,”             or
“periodically.”   However, Article   8 of Vernon’s   Penal Code provides:

                        “Words which have their meaning
               specially defined shall be understood in that
               sense, though it be contrary to the usual mean-
               ing; and all words used in this code, except
               where a word, term or phrase is specially
               defined, are to be taken and construed in the
               sense in which they are understood in common
               language, taking into consideration  the context
               and subject matter relative to which they are
               employed.”

               Webster’s   3rd International        Dictionary   defines   “magazine”   as
follows:

                        “4a(l): A periodical    that usually con-
               tains a miscellaneous    collection   of articles,
               stories,  poems, and pictures and is directed
               at the general public reading;      (2) a periodical
               containing special material directed at a group
               having a particular   hobby, interest ‘or profession




                                            -661-
Dr. George    Beto,   Page    3   (No.    c-133)



             (as education, photography,   or medicine)
             or at a particular   age group (as children,
             teenagers)    (alumni).”

           Among the definitions            of the word      “periodically”      in that lexi-
con is the following:

                      “1.    At regular     intervals     of time;

                      “2.    From    time    to time;    re-currently,      frequently.”

             The word       “literary”      is defined    in Webster’s      Collegiate     Dic-
tionary   as follows:

                      “1.    Of or pertaining       to letters     or literature.”

             Among the definitions          of the word      “literature”      in that Dic-
tionary   is the following:

                      “4.    Any kind of printed         matter,     as advertising.”

            The publication enclosed contained informative      articles  concern-
ing the rehabilitation  programs    and special inmate activities   conducted for
the prisoners,   as well as general information   about the Texas Department
of Corrections;   messages    by the Governor and Chairman of the Texas
Board of Corrections;    pictures of various Board members        and prison
officials along with pictures of the Rodeo participants.     The publication is
sold annually to the public at each Rodeo performance.

             Besides   being distributed periodically, the publication under con-
sideration   appears to fall within the broad dictionary definition of the term
“magazine     or ‘other literary publications.”

                     It is, therefore, our opinion that the publication under
consideration   falls within the exclusionary    language of Article 667-24a,
Section 1 of Vernon’s     Penal Code and as a result advertisements     of
breweries    may be accepted.

           In considering the question presented, a study of the Texas Liquor
~Control Act revealed it was not material to the opinion to distinguish be-
tween “wet”    and “dry”   counties.




                                            -662-
Dr. George    Beto,   Page 4   (No.    C-133)




                                      SUMMARY



             The souvenir programs     sold by the Texas De-
             partment of Corrections,    in connection with its
             Annual Prison Rodeo, may accept advertise-
             ments from breweries     as it falls within the ex-
             clusionary language of Article 667-24a,     V. P. C.



                                                 Yours   very   truly,


                                                 WAGGONER    CARR
                                                 Attorney General of Texas




                                                    IRWIN R. ~ALMANSON
                                                    Assistant Attorney General

1RS:nb

APPROVED

OPINION COMMITTEE
W. V. Geppert, Chairman
Scott Garrison
Joseph Trimble
Roger Tyler
W. 0. Shultz

APPROVEDFOR       THEATTORNEYGENERAL
BY:  Stanton Stone




                                         -663-